 In the Matter of FLOUR MILLS or AMERICA, INC., D/B/A VALIER &SPIESMILLING COMPANY, EMPLOYERandCOUNCIL OF ASSOCIATEDFLOUR MILL EMPLOYEES,1 PETITIONERCase No. 14-RC-201.-Decided July 15,1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaningof Section9 (c) (1) and Section 2 (6) and(7) of the Act.4.The appropriate unitThe Petitioner, the Intervenor, and the Employeragreethat theappropriate unit should consist of all production and maintenanceiWe find that this petitioner is a labor organization within the meaning of the Act andthat the action of the hearing officer in permitting its substitution for International Long-shoremen'sAssociation,Local 1642,AFL, was properMatter of Champion Motors Com-pany,72 N L R B 436,Matter of Public Service Corporation of New Jersey,et al, 72N L R B 2242Foi the reasons set forth inMatter of 0. D.Jennings&Company,68 N. L R. B. 516,the motion by Local 20970, American Federation of Grain Processors,AFL, herein calledthe Intervenor,to dismiss the petition is hereby denied.*Chairman Herzog and Members Murdock and Gray.78 N. L. R B., No. 41.324 VALIER & SPIES MILLING COMPANY325employees at the Employer's St. Louis, Missouri, plant, excluding gen-eral office and clerical employees, guards, laboratory employees, andsupervisors.They disagree as to the status of second millers, car-checker floor-foremen and feed packer leadmen, whom the Employerand Intervenor seek to include, but whom the Petitioner would excludefrom the unit as supervisors.The record discloses that, while the persons classified as secondmillers and car-checker floor-foremen do not have the authority to hireor discharge, they do responsibly direct the work of employees underthem.The second millers are in charge of the second and third shiftsat the plant, assuming the duties of the head miller during these shifts,including the selection of samples, manual adjustment of machinery,and the responsibility for the efficient and proper operation of the mill-ing unit.The car-checker floor-foremen are required to fill out loadcharts, and to direct the loading of railroad cars and the work of thetruckers.Both the second millers and the car-checker floor-foremenare paid a higher hourly wage than those whom they direct.We findthat the second millers and car-checker floor-foremen are supervisors,and we shall therefore exclude them from the unit found appropriateherein.The duties of the feed packer leadman are, in general, the same asthose of the rank-and-file employees on their shifts.The designation"leadmen" denotes merely the additional duty of keeping time and pro-duction records, performed in overtime periods.As the feed packerleadmen do not possess theindiciaof supervisory status, we shallinclude them.We find that all production and maintenance employees employedat the Employer's St. Louis, Missouri, plant, including feed packerleadmen, but excluding second millers, car-checker floor-foremen, gen-eral office and clerical employees, guards, laboratory employees, andall supervisors, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations ' Board Rules and Regulations-Series 5, among the em-ployees in the unit found appropriate in paragraph numbered 4, above,798767-49-vol. 78-22 326DECISIONS OF NATIONAL LABOR RELATIONS BOARD.who -were employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who did not-work during said pay-roll period because they were ill or on vacation-or temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employees-on strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining, byCouncil of Associated Flour Mill Employees, AFL, or by Local 20970,American Federation of Grain Processors, AFL, or by neither.